Citation Nr: 0420330	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  95-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for sinusitis and 
allergic rhinitis.

3.  Entitlement to service connection for periodontal 
disease.

4.  Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder prior to July 19, 2002.

5.  Entitlement to an evaluation in excess of 70 percent for 
dysthymic disorder since July 19, 2002.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran has since moved to Wisconsin, 
and his case has been transferred to the RO in Milwaukee, 
Wisconsin.  

The June 1994 rating decision on appeal denied the veteran's 
claim for service connection for an upper respiratory 
infection and bronchitis.  In a March 2004 rating decision, 
the RO granted service connection for a disability 
characterized as "chronic cough with history of bronchitis 
claimed as a pulmonary condition."  As this determination 
constitutes a full grant of the benefits sought as to that 
claim, it is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The June 1994 rating decision also denied service connection 
for hearing loss.  After the veteran filed a timely notice of 
disagreement, the RO issued a statement of the case which 
included this issue.  In his VA Form 9, however, the veteran 
indicated that he wished to withdraw his claim for service 
connection for hearing loss.  Therefore, that issue is not on 
appeal at this time.  38 C.F.R. § 20.204 (2003).  The veteran 
later attempted to reopen his claim for service connection 
for hearing loss.  In a June 2000 rating decision, the RO 
found that new and material evidence had not been submitted 
to reopen that claim.  That decision was not appealed.





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  No competent medical evidence shows that the veteran has 
a current disability involving otitis media. 

3.  No competent medical evidence shows that the veteran has 
a current disability involving sinusitis and allergic 
rhinitis.

4.  The veteran does not have a dental disorder due to 
inservice dental trauma.

5.  Prior to July 19, 2002, the veteran's dysthymic disorder 
was manifested by occupational and social impairment due to 
such symptoms as subjective complaints of depression, passive 
suicidal ideation, decreased concentration, and a lack of 
energy and motivation.

6.  Since July 19, 2002, the veteran has been demonstrably 
unable to obtain or retain employment as a result of his 
dysthymic disorder.


CONCLUSIONS OF LAW

1.  Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  Sinusitis and allergic rhinitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.380 (2003).

3.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2003).

4.  The criteria for an evaluation greater than 50 percent 
for the veteran's dysthymic disorder have not been met prior 
to July 19, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.16(c), 
4.125-4.132, Diagnostic Code 9405 (1996), Diagnostic Code 
9433 (2003).

5.  The criteria for a 100 percent evaluation for the 
veteran's dysthymic disorder have been met since July 19, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9405 (1996), Diagnostic Code 9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for otitis media, 
periodontal disease, sinusitis and allergic rhinitis.  He 
also claims that he is entitled to increased evaluations for 
his service-connected dysthymic disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

First, the VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  In this case, letters sent to the 
veteran dated in December 2002 and July 2003 satisfied this 
requirement.  The Board does acknowledge the decision of the 
United States Court of Appeals for Veterans Claims in 
Pelegrini v. Principi, 17 Vet. App 412 (2004), which held, in 
part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  The Board further 
acknowledges that this did not occur in this case since the 
letters referred to were all sent to the veteran after the 
June 1994 rating decision which denied the benefits sought on 
appeal.  Nevertheless, the Board finds that the veteran is 
not prejudiced by the timing of the notice because he was 
provided "VCAA content-complying notice and proper subsequent 
VA process."  Pelegrini No. 01-944, Slip Op. at 11.  For 
example, after the veteran was provided letters informing him 
of the evidence and information needed to substantiate his 
claims and informed of the evidence he was required to 
provide, the RO issued the veteran rating decisions in June 
2003 and March 2003, as well as a Supplemental Statement of 
the Case in March 2004.  Thus, the Board finds that the 
notification requirements of the VCAA have been satisfied.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran has also been afforded 
appropriate VA examinations with respect to each of the 
issues on appeal.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Service Connection Claims

In his October 1993 claim, the veteran alleged that he 
suffered from otitis media, sinusitis, allergic rhinitis, and 
periodontal disease, all of which were incurred in service.  
For the reasons set forth below, the Board finds that the 
appeal must be denied for each of these claims. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).
	
Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

A.  Otitis Media

The Board notes that there is simply no evidence that the 
veteran suffers from a disability involving otitis media of 
either ear.  In this regard, the veteran's service medical 
records show that he was treated for otitis media of the 
right ear on one occasion in December 1976.  It appears that 
this condition resolved, however, as the remainder of the 
service medical records made no further reference to ear 
problems.  

At a January 1997 VA examination, the veteran stated that his 
ears felt like they were blocked all the time.  However, no 
ear disease was present.  The examiner noted, for example, 
that the external canals, the tympanic membranes, the 
tympanum, and the mastoid were all normal.  The only 
diagnosis pertained to mild sensorineural hearing loss of the 
left ear, which is not an issue on appeal.  The Board also 
reviewed numerous VA outpatient treatment records, none of 
which noted the presence of any ear disease. 

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran suffers from a 
current disability involving ear disease, his claim for 
service connection for otitis media must be denied.  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  

The only evidence in support of the veteran's claim is his 
own lay statements.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning a disability such as otitis media, his 
lay statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for otitis media.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.

B.  Sinusitis and Allergic Rhinitis

In October 1993, the veteran filed a claim for service 
connection for "Sinusitis/Allergic Rhinitis w[ith] Recurrent 
Upper Respiratory Infections/Bronchitis."  In a March 2003 
rating decision, the RO granted service connection for 
"cough variant asthma with history of bronchitis, claimed as 
a pulmonary condition."  Therefore, the Board need only 
adjudicate the issue involving service connection for 
sinusitis and allergic rhinitis.  

The veteran's service medical records show that he was 
treated on several occasions for sinus problems and allergic 
rhinitis.  In November 1974, for example, the veteran 
reported nasal congestion and a sensation that something was 
stuck in his throat.  The diagnostic impression was allergic 
rhinitis.  In December 1981, he was treated for acute 
pharyngitis.  However, a chronic disability involving 
sinusitis and allergic rhinitis was not shown at the 
veteran's separation examination.

An April 1993 VA outpatient treatment record listed a 
diagnosis of chronic sinusitis.  In connection with this 
claim, the veteran's trachea and bronchi were examined by VA 
in January 1997.  At that time, the veteran reported a 
chronic productive cough since 1986.  Parenthetically, the 
Board notes that the veteran's cough is considered a symptom 
of his service-connected asthma and history of bronchitis, 
which is not an issue on appeal.  The veteran denied a 
seasonal component to his cough.  He also denied sinus pain 
and drainage.  A physical examination revealed no significant 
findings.  The diagnosis was "Chronic cough - probably 
secondary to allergic rhinitis with post nasal drip."  The 
examiner also noted that a prior spirometry did not rule out 
cough variant asthma, precipitated by Methacholine.  

The veteran underwent an ear, nose and throat examination by 
VA in January 1997.  The veteran reiterated that he had a 
productive cough and constant drainage.  He described pus 
running from his nose but gave no history of allergy attacks.  
Objectively, crusting was present in his left nostril.  The 
veteran became hostile during the examination and refused a 
laryngoscopy and an X-ray examination.  The examiner 
concluded that the veteran's nose was normal.  Under the 
diagnosis section, the examiner wrote: "From the examination 
above, without the help of X-rays or doing indirect 
laryngoscopy, I consider my examination to be normal."  
Thus, no chronic disability involving sinusitis or allergic 
rhinitis was identified.

The Board also considered numerous VA outpatient treatment 
records, most of which pertained to the veteran's bronchitis.  
Of particular relevance, an October 2001 entry noted that the 
veteran specifically denied sinus problems and allergies.  
The veteran's only complaint involved a chronic cough.  It 
was noted that the veteran refused to undergo an esophogram 
and an endoscopy to evaluate his cough.

Based on the foregoing, the Board finds that there is no 
evidence that the veteran suffers from a disability involving 
sinusitis or allergic rhinitis.  The Board notes that a VA 
examiner in January 1997 diagnosed the veteran with a 
"Chronic cough - probably secondary to allergic rhinitis 
with post nasal drip."  However, the veteran's cough was 
later determined to be a symptom of his bronchitis, with no 
further evidence of either sinusitis or allergic rhinitis.  
Thus, in the absence of proof of a present disability 
involving sinusitis or allergic rhinitis, there can be no 
valid claim.  Brammer, Degmetich, Sanchez-Benitez and 
Brammer, all supra.  Despite the veteran's statements that he 
currently suffers from a disability involving sinusitis and 
allergic rhinitis, the record does not reflect that he is 
competent to provide a medical opinion concerning the 
presence or etiology of a such a disability.  See Heuer, 
supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sinusitis and allergic rhinitis.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.

C.  Periodontal Disease

The veteran claims that he suffers from periodontal disease 
(receding gums) because of poor dental care in service.  A 
January 1997 VA examination included diagnoses of 
"gingivitis and periodontitis as a result of lack of good 
oral hygiene."  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R.     § 3.381(a).  As such, service connection 
for compensation purposes is not available for a dental 
condition other than for injuries sustained as a result of 
dental trauma.

This claim does not involve an allegation of dental trauma in 
service.  Although dental conditions may be service connected 
for purposes of determining entitlement to dental 
examinations and/or outpatient dental treatment under 38 
C.F.R. Part 17, such a question is not before the Board.  
Rather, the question at issue is entitlement to compensation 
benefits based on periodontal disease.  Therefore, since 
service connection for periodontitis and gingivitis for 
compensation purposes is not legally permitted, this claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (holding that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.)  

III.  Increased Evaluation for Dysthymic Disorder

The veteran filed a claim for service connection for 
depression.  In August 2001, the RO granted service 
connection and assigned a 50 percent evaluation for dysthymic 
disorder, effective December 1992.  This appeal ensued after 
the veteran disagreed with the initial 50 percent evaluation.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (when a claim 
arises from a claimant's disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence).

In June 2003, the RO granted an increased evaluation to 70 
percent for the veteran's service-connected dysthymic 
disorder.  However, instead of granting the 70 percent 
evaluation from December 1992, the RO assigned an effective 
date of July 19, 2002, the date on which the increase was 
first shown.  Therefore, two issues must be adjudicated: (1) 
Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder prior to July 19, 2002; and (2) 
entitlement to an evaluation in excess of 70 percent for 
dysthymic disorder since July 19, 2002. 

A.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

At the time the veteran's original claim was filed, dysthymic 
disorder was evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (prior to November 7, 1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  Id. 

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's PTSD is warranted.  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.

Under the revised criteria, a 50 percent evaluation is 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9433 (2003).

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

B.  Factual Background

The veteran participated in individual and group therapy at a 
VA outpatient clinic from 1994 to 1995.  These records 
essentially show that the veteran complained of depression, 
irritability, anxiety, a low self-esteem, decreased 
concentration, paranoid ideation, a lack of energy, and 
marital problems.  The veteran said he had been unemployed 
since he was separated from active duty in December 1992 and 
spent most of his time in bed.  He said he had no friends and 
wished he could die in his sleep.  When seen in March 1994, 
the veteran expressed his belief that the military "turned 
him into a loser."  The diagnoses were rule out dysthymia, 
rule out paranoid personality disorder, and rule out 
borderline personality disorder. 

The veteran was afforded a VA psychiatric examination in 
January 1997 to determine that nature and etiology of his 
psychiatric disability.  The examiner noted that he had 
reviewed the claims file and interviewed the veteran on two 
separate occasions.  When asked to describe his complaints, 
the veteran reported that he was "miserable", "that I 
always expect failure", and that "I wished I was dead." He 
said he felt depressed most of the time.  He also reported 
anger, very poor concentration, excessive sleep, and frequent 
confrontations with people.  A mental status examination 
revealed that the veteran was appropriately groomed.  He 
appeared irritable and often confrontational.  It was noted 
that he initially left the clinic in anger because he had not 
been seen within the first few minutes of his scheduled 
appointment.  Eye contact during both interviews was 
reasonably good.  His speech was often loud and somewhat 
strident.  His mood was irritable and depressed.  His thought 
processes were intact, although he clearly obsessed and 
brooded over past incidents in which he felt mistreated and 
abused by military superiors.  There was no evidence of 
hallucinations or delusions.  His IQ was estimated to be in 
the low average range.  The examiner concluded with diagnoses 
of (1) dysthymic disorder and (2) personality disorder, not 
otherwise specified (NOS). 

The veteran underwent a VA psychiatric examination in August 
2000.  At that time, the veteran explained that he had been 
treated unfairly during his period of active duty.  He 
related numerous incidents in which he was disciplined, 
demoted, and admonished by superiors, which had left 
permanent emotional scars.  From 1993 to 1996, the veteran 
assumed the role of a "househusband," taking care of his 
two children while his wife worked, while trying to take 
college classes.  After that time, he had two jobs which 
terminated due to interpersonal conflicts with supervisors.  
The veteran acknowledged that he was defensive and unable to 
function as a normal person.  He said he was unable to do 
anything and would stay in bed all day long.  He said he was 
afraid to drive because he would get lost, although he 
recently purchased a new car.  He described his typical day 
as watching television and sleeping because he had nothing to 
do.  He said he wished he could fall asleep and not wake up 
because of his low self-esteem, but then denied suicidal 
intentions.  He described himself as a failure who could not 
succeed.  At one point during the interview, the veteran told 
the examiner, "I'm relying on you to get me some 
disability."

Upon mental status examination, the veteran was well groomed 
and spoke loudly in righteous tones, presenting himself as a 
relatively faultless victim of injustice and mistreatment by 
military superiors and civilian authorities.  The veteran was 
coherent, relevant, and goal-oriented in his thinking, which 
was singularly dedicated to conveying an image of an 
aggrieved, hapless victim of abusive authority.  He did not 
report or manifest symptoms of psychosis or severe mood 
disorder.  He did not reveal a depressed mood but 
characterized himself negatively.  He exhibited no 
difficulties with short-term or long-term memory.  The 
examiner pointed out that the veteran had acquired some 
insight into his self-defeating interpersonal processes, but 
that his misunderstanding had not been implemented into more 
positive relationship behavior.  The examiner diagnosed with 
the veteran with adjustment disorder, with anxious and 
depressed mood; dysthymic disorder; and personality disorder, 
NOS, with prominent passive-aggressive (negativistic) traits.  
The examiner assigned a GAF score of 60 for the veteran's 
dysthymic disorder, but noted that his overall GAF score was 
much lower due to his personality disorder.   

On July 19, 2002, the veteran underwent a VA psychiatric 
evaluation after reporting vague suicidal thoughts during an 
annual check-up.  The veteran told the examining physician 
that he felt depressed and that "I hope every morning that I 
won't wake up."  After an argument ensued, the veteran was 
escorted to the mental health clinic by VA security.  The 
veteran later denied any plan for suicide or self injury.  He 
stated that he tended to isolate but that he would go out 
with friends at least twice a week.  The veteran refused to 
consider medication therapy or any other treatment for his 
depression.  He did, however, state that he was interested in 
upgrading his disability benefit.  A mental status 
examination revealed that the veteran was alert and oriented 
in all three spheres.  He was coherent, logical and 
competent.  It was noted that he had a history of untreated 
neurotic depression, manifested by sleeping all the time, 
frequent low moods, a death wish, a limited social network, 
and unemployment.  The examiner determined that there were no 
imminent risk factors for self harm, as his statement 
concerning death were vague, with no report of hopelessness 
or feelings of worthlessness.  The veteran was reasonably 
calm by the end of the interview and released.

The veteran was afforded a VA psychiatric examination in 
February 2003, at which time the examiner thoroughly reviewed 
the claims file.  During the interview, the veteran stated 
that he still lived alone and would occasionally contact his 
two children, with whom he experienced interpersonal 
difficulties.  He said he socialized once a week with two 
friends but that he spent most of his time in bed sleeping.  
He indicated that he would occasionally watch television or 
listen to the radio.  He said he did not read because he 
"can't comprehend."  He said he coped with his dysthymia by 
withdrawing and isolating.  

Upon mental status examination, it was noted that the veteran 
had good personal hygiene, although he was unshaven and 
stated that he often went days without showering.  The 
veteran was cooperative and maintained good eye contact but 
displayed a pessimistic and negativistic attitude throughout 
the interview.  Although the veteran stated that he was 
depressed, there was no objective evidence of depression, as 
his affect was appropriate while he occasionally displayed a 
sense of humor during the interview.  There was no evidence 
of any obsessions, compulsions, phobias, or psychotic 
symptoms.  He admitted to passive suicidal ideation but 
denied active suicidal thoughts or intention.  He also denied 
homicidal ideation.  He was alert and oriented in all three 
spheres.  He reported decreased memory functioning with 
respect to recent and remote events, although there was no 
such evidence during the examination.  His speech was normal, 
his intelligence was estimated as average, and his insight 
and judgment were impaired.  The veteran became argumentative 
when it was suggested that he reenter therapy for his 
depression.  A Beck depression inventory, which is a 
subjective test, placed him in the "extreme" range of 
depression, the highest possible rating.  The examiner 
questioned the results, however, as the veteran displayed no 
signs of depression during the interview.

The examiner concluded with an Axis I diagnosis of dysthymic 
disorder and an Axis II diagnosis of personality disorder, 
NOS, with prominent passive-aggressive (negativistic) traits.  
The examiner determined that his overall current GAF was 45, 
reflecting major impairment in work, school, family, judgment 
and mood with suicidal ideation.  However, the examiner 
further noted that his GAF score relative to his dysthymic 
disorder was 55.  The examiner also noted that the veteran 
had presented him with a nine-page typed statement concerning 
his objections to his last VA rating decision, which had been 
associated with the claims file.  The veteran explained that 
he prepared the statement using a word processing program on 
a computer at a nearby college.  According to the examiner, 
the "organization, neatness, completeness, and attention to 
detail belies the veteran's contention of having no 
motivation to do anything, having problems with memory, 
concentration and an inability to comprehend, and not being 
able to get out of bed."  The examiner also attributed the 
veteran's adamant refusal to do anything constructive about 
his situation to his preexisting personality disorder.  At 
the end of the interview, the veteran expressed a keen 
interest in the process of benefit determination.  

C.  Analysis	

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 50 percent for the 
veteran's dysthymic disorder for the entire period prior to 
July 19, 2002.  However, the evidence supports a 100 percent 
evaluation since July 19, 2002.  

1.  Prior to July 19, 2002

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 50 percent for the 
veteran's dysthymic disorder prior to July 19, 2002 under 
both the old or the newly revised criteria.  The Board finds 
that the veteran's dysthymic disorder does not warrant a 70 
percent evaluation under the old criteria, as the evidence 
during this period shows no more than considerable impairment 
of social and industrial adaptability due to dysthymic 
disorder.  Although the veteran indicated that he tends to 
isolate and withdraw socially, he also stated that he went 
out several times a week with friends.  This contradicts a 
finding of severe impairment of social adaptability.  The 
Board also notes that mental status examinations consistently 
revealed that the veteran was fully oriented with no evidence 
of hallucinations or delusions.  There is also no evidence of 
severe impairment of industrial adaptability, as required for 
a 70 percent evaluation under the old criteria.  Indeed, the 
Board notes that the veteran remained unemployed most of the 
time since he left service in 1992.  From 1993 to 1996, 
however, the veteran stayed home and took care of his 
children while his wife worked.  The veteran also said he 
attended college on a part-time basis during that time.  The 
Board finds that the ability to perform childcare and attend 
college on a part-time basis is inconsistent with a finding 
of severe industrial impairment. 

The veteran indicated that he had been fired from several 
jobs since 1996, which he attributed to his inability to get 
along with authority.  The Board finds, however, that the 
evidence of record shows that the veteran's unemployability 
during that period was largely due to his nonservice-
connected personality disorder.  See Mittleider, supra.  In 
this regard, a VA examiner in August 2000 assigned the 
veteran a GAF score of 60 due to his dysthymic disorder, but 
indicated that his GAF score was much lower due to his 
personality disorder.  The Board points out that GAF scores 
from 51-60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers).  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 47 (1994).  
Thus, a GAF score of 60 does not reflect an inability to 
obtain or retain employment. 

The Board also finds that the veteran's dysthymic disorder 
does not warrant a 70 percent evaluation under the newly 
revised criteria for the entire period prior to July 19, 
2002.  During this period, the veteran reported that his 
primary symptoms involved depression, irritability, decreased 
concentration, and marital problems.  Nevertheless, the 
clinical evidence revealed that the veteran did not exhibit 
most of the symptoms described in the criteria for a 70 
percent evaluation.  For example, there was no evidence of 
suicidal ideation; obsessional rituals which interfered with 
routine activities; speech that was intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  

In this regard, although the veteran was described as 
irritable and reported problems at home and at work, he 
offered no specific examples involving impaired impulse 
control.  A VA examiner in January 1997 described the veteran 
as irritable and depressed.  However, a VA examiner in August 
2000 determined that the veteran did not display evidence of 
a mood disorder, including depression.  Moreover, mental 
status examinations prior to July 19, 2002, consistently 
showed that the veteran was fully oriented, with no 
significant cognitive impairment.  Furthermore, although the 
veteran indicated that he wished he could fall asleep and not 
wake up, he denied suicidal ideation.  Finally, the fact that 
the veteran was married and cared for his children negates a 
finding that he was unable to establish and maintain 
effective relationships as a result of his dysthymic 
disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's dysthymic disorder for the entire period prior 
to July 19, 2002.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  Hence, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the medical evidence does not indicate that the 
veteran's service-connected dysthymic disorder caused marked 
interference with employment for the period prior to July 19, 
2002.  As noted above, mental status examinations revealed no 
significant findings beyond that contemplated by the current 
50 percent rating assigned under the Rating Schedule.  As 
such, although the Board notes that the veteran's dysthymic 
disorder clearly impacted his ability to work during this 
period, such impairment has already been contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Since July 19, 2002

The Board finds that the evidence supports a 100 percent 
evaluation for the veteran's dysthymic disorder since July 
19, 2002.  In this regard, the VA psychiatric evaluation 
performed on July 19, 2002, reasonably demonstrates that the 
veteran's dysthymic disorder has rendered him unable to 
maintain employment.  At that time, the veteran was shown to 
be severely depressed with suicidal ideation.  This is 
consistent with findings from a Beck depression test 
performed in February 2003, which placed the veteran in the 
"extreme" range of depression - the highest possible 
rating.  The Board also notes that a March 2004 rating 
decision granted a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), effective July 19, 2002.  Indeed, the 
only compensable service-connected disability is the 
veteran's dysthymic disorder

As noted, the veteran only has to meet one of the three 
standards to obtain a 100 percent evaluation for PTSD under 
the former criteria.  See Johnson, supra.  In this case, the 
evidence of record reasonably demonstrates that the veteran's 
dysthymic disorder has rendered him unable to maintain 
employment as of July 19, 2002.  In any event, the veteran's 
PTSD also meets the criteria for a 100 percent evaluation 
under the revised criteria, which went into effect on 
November 7, 1996.  Hence, a 100 percent evaluation is granted 
for the veteran's dysthymic disorder from July 19, 2002.


ORDER

Service connection for otitis media is denied.

Service connection for sinusitis and allergic rhinitis is 
denied.

Service connection for periodontal disease is denied.

An evaluation in excess of 50 percent for dysthymic disorder 
prior to July 19, 2002 is denied.

A 100 percent evaluation for dysthymic disorder is granted 
since July 19, 2002, subject to the laws and regulations 
governing the payment of monetary benefits.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



